Name: Commission Regulation (EEC) No 515/86 of 27 February 1986 fixing the import levies on frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2. 86 Official Journal of the European Communities No L 51 /49 COMMISSION REGULATION (EEC) No 515/86 of 27 February 1986 fixing the import levies on frozen beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 12 (8) thereof, Whereas the import levies on frozen beef and veal were fixed by Regulation (EEC) No 1 52/86 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 152/86 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen beef and veal shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. O OJ No L 362, 31 . 12. 1985, p . 8 . (3 OJ No L 19, 25 . 1 . 1986, p. 46 . No L 51 /50 28 . 2. 86Official Journal of the European Communities ANNEX to the Commission Regulation of 27 February 1986 fixing the import levies on frozen beef and veal (ECU/ 100 kg) CCT heading No Levy \  Net weight  02.01 All b) 1 224,619 02.01 All b) 2 179,695 (a) 02.01 All b) 3 280,774 02.01 All b) 4 aa) 336,928 02.01 All b)4bb) 11 280,774 (a) 02.01 A lib) 4 bb) 22 (b) 280,774 (a) 02.01 A lib) 4 bb) 33 386,344 (a) (a) Where products are imported under the conditions set out in Article 14 of Council Regulation (EEC) No 805/68 of 27 June 1968 and in provisions adopted for its application, the levy is totally or partially suspended in accordance with those provisions. (b) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities .